       Case 4:19-cv-07803-DMR Document 36 Filed 01/22/20 Page 1 of 3


     Julie E. Schwartz, Bar No. 260624              Simeon Genadiev, Fla. Bar No.: 100918
 1   JSchwartz@perkinscoie.com                      sgenadiev@theglawgroup.com
     PERKINS COIE LLP                               THE G LAW GROUP, P.A.
 2   3150 Porter Drive                              350 Lincoln Road, Suite 5038
     Palo Alto, CA 94304-1212                       Miami Beach, FL 33139
 3   Telephone: 650.838.4300                        Tel: (305) 709-8877
     Facsimile: 650.838.4350                        Fax: (786) 460-8333
 4                                                  Attorney for Plaintiff
     Natasha Amlani, Bar No. 322979
 5   NAmlani@perkinscoie.com
     PERKINS COIE LLP
 6   1888 Century Park East, Suite 1700
     Los Angeles, CA 90067-1721
 7   Telephone: 310.788.9900
     Facsimile: 310.788.3399
 8
     Attorneys for Defendant
 9   Discord, Inc.
10
                                 UNITED STATES DISTRICT COURT
11
                               NORTHERN DISTRICT OF CALIFORNIA
12
                                       SAN FRANCISCO DIVISION
13

14
     LOGAN BACHSTEIN,                            Case No. 4:19-cv-7803-DMR
15

16                        Plaintiff,             JOINT STIPULATION FOR DISMISSAL

17          v.

18   DISCORD, INC.,

19                        Defendant.

20

21

22

23

24

25

26

27

28
                                                            JOINT STIPULATION FOR DISMISSAL
                                                                    CASE NO. 4:19-CV-7803-DMR
       Case 4:19-cv-07803-DMR Document 36 Filed 01/22/20 Page 2 of 3



 1          IT IS HEREBY stipulated by the undersigned counsel for the respective parties that this
 2   cause may be hereby dismissed without prejudice as to Plaintiff, Logan Bachstein, and
 3   Defendant, Discord, Inc., with each party to bear their own attorneys’ fees and costs.
 4   DATED: January 22, 2020                           PERKINS COIE LLP
 5
                                                       By: /s/ Julie E. Schwartz
 6                                                         Julie E. Schwartz, Bar No. 260624
                                                           JSchwartz@perkinscoie.com
 7
                                                            Attorneys for Defendant
 8                                                          Discord, Inc.
 9
     DATED: January 22, 2020                           THE G LAW GROUP, P.A.
10

11                                                     By: /s/ Simeon Genadiev
12                                                         Simeon Genadiev, Fla. Bar No.: 100918
                                                           Attorney for Plaintiff
13                                                         Logan Bachstein

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                   -1-
                                                                    JOINT STIPULATION FOR DISMISSAL
                                                                            CASE NO. 4:19-CV-7803-DMR
       Case 4:19-cv-07803-DMR Document 36 Filed 01/22/20 Page 3 of 3


                                             ATTESTATION
 1
            I, Julie Schwartz, hereby attest, pursuant to N.D. Cal. Local Rule 5-1(i)(3), that the
 2
     concurrence to the filing of this document has been obtained from each signatory hereto.
 3

 4
      DATED: January 22, 2020
 5
                                                           By: /s/ Julie E. Schwartz
 6                                                             Julie E. Schwartz

 7                                                         Attorney for Defendant
                                                           Discord, Inc.
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                   -2-
                                                                      JOINT STIPULATION FOR DISMISSAL
                                                                              CASE NO. 4:19-CV-7803-DMR
